NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEOFFREY FITZGERALD WILSON,                     No. 18-55243

                Plaintiff-Appellant,            D.C. No. 2:16-cv-08092-JVS-JC

 v.
                                                MEMORANDUM*
TANNAZ H. AZINKHAN, Ph.D.;
SHARPER FUTURE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Geoffrey Fitzgerald Wilson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising from

a group therapy session, which was a condition of Wilson’s parole. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to

comply with a court order); Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.

1996) (dismissal for failure to prosecute). We affirm.

      The district court did not abuse its discretion by dismissing Wilson’s action

after Wilson failed to comply with court orders or meet deadlines, despite being

warned that failure to comply would result in dismissal. See Al-Torki, 78 F.3d at

1384-85 (discussing factors to be considered before dismissing a case for failure to

prosecute); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although

dismissal is a harsh penalty, the district court’s dismissal should not be disturbed

absent “a definite and firm conviction” that it “committed a clear error of

judgment” (citations and internal quotation marks omitted)).

      Because we affirm the district court’s dismissal of Wilson’s action for

failure to prosecute, we do not consider his challenge to the district court’s order

dismissing his First Amended Complaint. See Al-Torki, 78 F.3d at 1386

(“[I]nterlocutory orders, generally appealable after final judgment, are not

appealable after a dismissal for failure to prosecute, whether the failure to

prosecute is purposeful or is a result of negligence or mistake.” (citation and

internal quotation marks omitted)).

      AFFIRMED.




                                          2                                       18-55243